PER CURIAM.
This disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee. The referee found respondent guilty of violating article XI, Rule 11.02(3)(a) (conduct contrary to honesty, justice, or good morals) of the Integration Rule of The Florida Bar, and Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) of The Florida Bar Code of Profession*1366al Responsibility, and recommended that respondent be publicly reprimanded.
We accept the referee’s findings and recommendations. Accordingly, respondent is ordered to appear before the Board of Governors of The Florida Bar to receive a public reprimand.
Judgment for costs in the amount of $890.10 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., concurs in part and dissents in part with an opinion.